United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-1305
                                    ___________

United States of America,                *
                                         *
      Plaintiff - Appellee,              * Appeal from the United States
                                         * District Court for the
      v.                                 * Eastern District of Arkansas.
                                         *
Kristian D. Nelson,                      *     [TO BE PUBLISHED]
                                         *
      Defendant - Appellant.             *
                                    ___________

                               Submitted: December 14, 2009
                                  Filed: December 21, 2009
                                   ___________

Before LOKEN, Chief Judge, ARNOLD and BENTON, Circuit Judges.
                              ___________

PER CURIAM.

       Kristian D. Nelson pleaded guilty to wire fraud and being a felon in possession
of a handgun. At sentencing, he argued that his prior Arkansas sentence for a “hot
checks/personal services” offense should not count in calculating his criminal history
category under § 4A1.1 of the advisory guidelines because that conviction was
“expunged” under Arkansas law, and § 4A1.2(j) provides: “Sentences for expunged
convictions are not counted, but may be considered under § 4A1.3 (Adequacy of
Criminal History Category).” Correctly applying our prior decision in United States
v. Townsend, 408 F.3d 1020, 1024 (8th Cir. 2005), the district court1 concluded that
the sentence counts because the Arkansas conviction “was not expunged due to
constitutional invalidity, innocence, or a mistake of law, as required under the
Guidelines.” The court sentenced Nelson to 71 months in prison, the top of his
resulting advisory guidelines range.

      On appeal, Nelson first urges us to overrule Townsend as contrary to the plain
meaning of § 4A1.2(j). This we may not do. “[I]t is a cardinal rule in our circuit that
one panel is bound by the decision of a prior panel.” United States v. Hacker, 565
F.3d 522, 525 (8th Cir.) (quotation omitted), cert. denied, 130 S. Ct. 302 (2009).
Moreover, we note that Townsend is consistent with the vast majority of circuit court
decisions that considered this issue and concluded that, “expungement within the
meaning of the Guidelines’s structure is best determined by considering whether the
conviction was set aside because of innocence or errors of law.” United States v.
Dubovsky, 279 F.3d 5, 8-9 (1st Cir. 2002); see U.S.S.G. § 4A1.2, cmt. nn. 6, 10.

       Nelson also argues that Townsend should not control because it concerned a
conviction expunged under Iowa law, whereas the Arkansas expungement statute at
issue in this case provides, more comprehensively, that the “underlying conduct shall
be deemed as a matter of law never to have occurred.” Ark. Code Ann. § 16-90-902.
However, our decision in Townsend was predicated on the basis for expunging the
state conviction, not on the effect of expungement. 408 F.3d at 1025. We relied in
part on the Tenth Circuit’s decision in United States v. Hines, 133 F.3d 1360, 1365-66
(10th Cir. 1998), which applied § 4A1.2(j) to an Arkansas statute. Hines relied in turn
on a Supreme Court of Arkansas decision holding that a prior version of the Arkansas
expungement statute permitted consideration of the expunged conviction under the
State’s habitual offender laws. Gosnell v. State, 681 S.W.2d 385 (Ark. 1984). The


      1
        The HONORABLE SUSAN WEBBER WRIGHT, United States District Judge
for the Eastern District of Arkansas.

                                         -2-
point of these decisions, which applies in this case as well, is that this type of
expungement statute limits public access to the records of a defendant’s prior
conviction “in order to restore his civil rights and give him a new start in the work
place and as a citizen,” but it does not permit him to commit more crimes free of
additional punishment based upon his recidivism. Hines, 133 F.3d at 1366.

      The judgment of the district court is affirmed.
                     ______________________________




                                         -3-